[eee ae an Extesson oe \TME. =

Case 1:19-cv-02795-RBW Document 34-1 Filed 08/10/20 Page 1 of 2

i nerer Chee Dest rer Coster
toa We STSTRECT OF Csuipsede

REN Samm RROwW, ;

Pla ket —
1 _ Cad Bekon Ny. 49-3795 (Rew
FENERRL. RORRAN OF
PRISONS,
Needs

 

 
  

— OROBR

= cist den on oe ee ricer .

OMG Morro POR AW actiey staal of \nney NS

— Seypecd Ht W

  
  

 
 

 

SRSeRED Meh, ox or bE
ye or IRE re & od row
oF NA, weatioa te ee
ORDE Gaede a Gude eho\\.

Phu wid = ~ = Sivex te glut

Lemus fore ww e582 on econ

 

 
Case 1:19-cv-02795-RBW Document 34-1 Filed 08/10/20 Page 2 of 2

 

O00.

 

 

 

Rebbxe B, WALTON

 

 

On S Side Dahl he

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
